DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyohara (U.S. Pub. 2018/0072064) in view of Matsuda (U.S. Pub. 2016/0288515)
Regarding claim 1, a liquid ejecting system (10, 20), comprising a specific liquid ejection apparatus having a first identifier (passcode sent from the management server; Figure 2; Paragraph 073) indicative of coverage by a specific service plan (verification process)
A specific liquid container (50) having a second identifier (pass code created for each bottle; Figures 2, 5, 11; Paragraphs 0068, 0074-0075) indicative of coverage by the specific service plan

A determination section that compares the first identifier with the acquired second identifier and determines whether the specific liquid container is usable for the specific liquid ejecting apparatus (checks for matching passcodes; Figures 2, 5, 11; Paragraphs 0068, 0074-0075)
Kiyohara discloses ordering and shipping consumable materials (Abstract; Paragraph 0057), however Kiyohara is silent regarding service plans for the ink ejection system and identifiers.  Matsuda discloses a delivery management server for ordering replacement cartridges (consumable materials) on the basis of ink information and the order instructions include identifiers (ID, model number etc) (Paragraphs 0033, 0040)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Matsuda into the device of Kiyohara, for the purpose of managing the consumable products for the liquid ejecting system
Regarding claim 2, wherein the second identifier includes information related to the first identifier of the specific liquid ejecting apparatus (identifiers determine if the consumable product can be verified; Figures 2, 5, 11; Paragraphs 0068, 0074-0075)
Regarding claim 3, Wherein the second identifier includes information related to the respective first identifiers of the plurality of the specific liquid ejecting apparatuses (identifiers determine if the consumable product can be verified; Figures 2, 5, 11; Paragraphs 0068, 0074-0075)
Kiyohara discloses the claimed invention except for a plurality of specific liquid ejecting apparatuses.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a plurality of specific liquid ejecting apparatuses, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co. 193 USPQ 8
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of incorporating the a plurality of specific liquid ejecting apparatuses, for the purpose of increasing the size of the printing operation
Regarding claim 6, an identifier generating device that generates the second identifier (second passcode created) from the first identifier by using a predetermined algorithm (logic) (Paragraphs 0068, 0074-0075)
Regarding claim 7, a specific liquid container (50), comprising a container main body that accommodates a liquid for supply to a specific liquid ejecting apparatus having a first identifier (passcode sent from the management server; Figure 2; Paragraph 073) indicative of coverage by a specific service plan (verification process)

Wherein the second identifier includes information related to the first identifier so as to enable the specific liquid container to be used for the specific liquid ejecting apparatus (identifiers determine if the consumable product can be verified; Figures 2, 5, 11; Paragraphs 0068, 0074-0075)
Kiyohara discloses ordering and shipping consumable materials (Abstract; Paragraph 0057), however Kiyohara is silent regarding service plans for the ink ejection system and identifiers.  Matsuda discloses a delivery management server for ordering replacement cartridges (consumable materials) on the basis of ink information and the order instructions include identifiers (ID, model number etc) (Paragraphs 0033, 0040)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Matsuda into the device of Kiyohara, for the purpose of managing the consumable products for the liquid ejecting system
Regarding claim 8, Wherein the second identifier includes information related to the respective first identifiers of the plurality of the specific liquid ejecting apparatuses (identifiers determine if the consumable product can be verified; Figures 2, 5, 11; Paragraphs 0068, 0074-0075)
Kiyohara discloses the claimed invention except for a plurality of specific liquid ejecting apparatuses.  It would have been obvious to one having ordinary St. Regis Paper Co. v. Bemis Co. 193 USPQ 8
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of incorporating the a plurality of specific liquid ejecting apparatuses, for the purpose of increasing the size of the printing operation
Regarding claim 9, a provision method for providing a second identifier indicative of coverage by a specific service plan, to a specific liquid container, the specific liquid container being usable for a specific liquid ejecting apparatus having a first identifier (passcode sent from the management server; Figure 2; Paragraph 073) indicative of coverage by the specific service plan
Generating the second identifier (second passcode created) from the first identifier by using a predetermined algorithm (logic) (Paragraphs 0068, 0074-0075)
Providing the generated second identifier to the specific liquid container (pass code created for each bottle; Figures 2, 5, 11; Paragraphs 0068, 0074-0075)
Kiyohara discloses ordering and shipping consumable materials (Abstract; Paragraph 0057), however Kiyohara is silent regarding service plans for the ink ejection system and identifiers.  Matsuda discloses a delivery management 
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Matsuda into the device of Kiyohara, for the purpose of managing the consumable products for the liquid ejecting system
Regarding claim 10, a delivery system that delivers a specific liquid container (50) having a second identifier (pass code created for each bottle; Figures 2, 5, 11; Paragraphs 0068, 0074-0075) indicative of coverage by a specific service plan
A liquid ejecting system (10, 20) including a specific liquid ejecting apparatus having a first identifier (passcode sent from the management server; Figure 2; Paragraph 073) indicative of coverage by the specific service plan, and the specific liquid container having ht second identifier indicative of coverage by the specific service plan (verification process)
The specific liquid ejection apparatus includes an acquisition section that acquires the second identifier (Figures 2, 5, 11; Paragraphs 0068, 0074-0075)
A determination section that determines whether the specific liquid container is useable for the specific liquid ejecting apparatus (checks for matching passcodes; Figures 2, 5, 11; Paragraphs 0068, 0074-0075)

Wherein the determination section determines that the specific liquid container is usable when the second identifier transmitted from the server matches the second identifier acquired by the acquisition section (Figures 2, 5, 11; Paragraphs 0068, 0074-0075)
Kiyohara discloses ordering and shipping consumable materials (Abstract; Paragraph 0057), however Kiyohara is silent regarding using a server for ordering and service plans for the ink ejection system and identifiers.  Matsuda discloses a delivery management server for ordering replacement cartridges (consumable materials) on the basis of ink information and the order instructions include identifiers (ID, model number etc) (Paragraphs 0033, 0040)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Matsuda into the device of Kiyohara, for the purpose of managing the consumable products for the liquid ejecting system
Regarding claim 11, a liquid ejecting system comprising a specific liquid ejecting apparatus having a first identifier (passcode sent from the management server; Figure 2; Paragraph 073) indicative of coverage by a specific service plan

A server communicably coupled to the specific liquid ejecting apparatus via a network (Figure 1)
Server includes an acquisition section that acquire3s the first identifier and the second identifier (Figures 2, 5, 11; Paragraphs 0068, 0074-0075)
Determination section that compares the acquired first identifier with the acquired second identifier and determines whether the specific liquid container is usable for the specific liquid ejecting apparatus (Figures 2, 5, 11; Paragraphs 0068, 0074-0075)
A notification section that notifies the specific liquid ejection apparatus of a determination result of the determination section (Paragraphs 0070-0073)
Kiyohara discloses ordering and shipping consumable materials (Abstract; Paragraph 0057), however Kiyohara is silent regarding using a server for ordering and service plans for the ink ejection system and identifiers.  Matsuda discloses a delivery management server for ordering replacement cartridges (consumable materials) on the basis of ink information and the order instructions include identifiers (ID, model number etc) (Paragraphs 0033, 0040)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Matsuda into the device 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyohara (U.S. Pub. 2018/0072064) as modified by Matsuda (U.S. Pub. 2016/0288515) as applied to claim 1 above, and further in view of Tolia et al (U.S. Pub. 2018/0131831)
Regarding claim 4, Tolia discloses it is known to use subscription plans and trade use involving periodic or as needed shipment of replenishes resource from external sources, which includes flat rate serves plans (Paragraph 0009)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Tolia into the device of Kiyohara as modified by Matsuda, for the purpose of supplying the customer/user with consumable products

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyohara (U.S. Pub. 2018/0072064) as modified by Matsuda (U.S. Pub. 2016/0288515) as applied to claim 1 above, and further in view of Onomatsu (U.S. Pub. 2018/0101336)
Regarding claim 5, Onomatsu discloses specific service plan is a usage based service plan in which a fixed fee is charged when an amount of usage of 
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Onomatsu into the device of Kiyohara as modified by Matsuda, for the purpose of supplying the customer/user with consumable products

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        March 3, 2022